 



Exhibit 10.3
TERMINATION AGREEMENT
I. Parties
This Termination Agreement (“Agreement”) is made by and between:

A.   Residential Capital, LLC (“ResCap”);   B.   GMAC LLC (“GMAC”); and   C.  
General Motors Corporation (“GM”).

II. Recitals

A.   ResCap, GMAC, and GM are parties to the Trademark License Agreement, dated
June 24, 2005, under which:

  1.   GMAC licenses to ResCap the “GMAC” trademark (“GMAC Marks”); and     2.  
GM licenses to ResCap the “GM” and “GM Family First” trademarks (“GM Marks”);

B.   GM, GM Finance Co. Holdings, GMAC, and FIM Holdings LLC (“FIM”) entered
into the Purchase and Sale Agreement, dated April 2, 2006, under which GM will
sell to FIM 51% of GM’s interest in GMAC (“Sale”).

C.   In connection with the Sale, and effective upon its closing:

  1.   GMAC will assign to GM all of GMAC’s right, title, and interest in the
“GMAC” trademark;     2.   GM and/or its subsidiaries, as appropriate, will
license to GMAC the “GMAC” trademark, the “GM” trademark, the “GM Family First”
trademark, and other intellectual property owned by GM and its subsidiaries
(collectively “GM IP”), under an Intellectual Property License Agreement;     3.
  GMAC will sublicense its rights in the GM IP to ResCap and its subsidiaries
under a separate intellectual property sublicense agreement.

D.   Because GMAC will no longer own the “GMAC” trademark after the Sale, and
because the parties have agreed to the above-described alternative arrangements
regarding ResCap’s rights to the GMAC Marks and the GM Marks, the TLA will be
obsolete, and the parties desire to terminate it.

III. Agreement
In consideration of the above premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
ResCap, GMAC, and GM agree as follows:

A.   Termination. ResCap, GMAC, and GM hereby terminate the TLA in its entirety,
effective upon occurrence of all of the following:

  1.   The consummation of the Sale;     2.   The Intellectual Property License
Agreement between GM and GMAC becomes effective; and     3.   The intellectual
property sublicense agreement between GMAC and ResCap becomes effective.

B.   Effect of Termination. Upon termination of the TLA all obligations of the
parties arising under the TLA will cease, notwithstanding any contrary
indication in the TLA, and the TLA will be unenforceable.

C.   Waiver and Release. Each party hereby:

  1.   Waives notice of termination of the TLA and all termination procedures;
and     2.   Releases and discharges other parties, their shareholders,
directors, officers, employees, and representatives from any and all claims
arising under the TLA, regardless of whether the claims are

 



--------------------------------------------------------------------------------



 



      known or unknown as of the date of this Agreement and regardless of
whether such claim accrued before termination of the TLA.

D.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which is deemed an original, but all of which together constitute one
and the same agreement.

E.   Governing Law. This Agreement is governed by and construed under the laws
of Michigan, without regard to Michigan’s law on conflicts of laws.



              Residential Capital, LLC   GMAC LLC
 
           
Signature:
  /s/ James R. Giertz    Signature:   /s/ Sanjiv Khattri 
 
           
By:
  James R. Giertz   By (print):   Sanjiv Khattri 
 
           
Title:
  Chief Financial Officer   Title:   Executive Vice President and Chief
Financial Officer 
 
           
Date:
  November 30, 2006    Date:   November 30, 2006 
 
           
 
                    General Motors Corporation
 
           
 
      Signature:   /s/ Teresa Holderer 
 
           
 
      By (print):   Teresa Holderer 
 
           
 
      Title:   Attorney-in-fact 
 
           
 
      Date:   November 30, 2006 
 
           

 